Case 1:19-cv-24494-MGC Document 48 Entered on FLSD Docket 02/11/2021 Page 1 of 1
                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                       Case No. 19-24494-Civ-COOKE/GOODMAN

  AVENTURA ISLES MASTER HOMEOWNERS
  ASSOCIATION, INC.,

          Plaintiff,

  vs.

  ELDER LUJAN,

        Defendant.
  _____________________________________/
                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION
          THIS MATTER is before me upon the Report and Recommendation (“R&R”) of
  the Honorable Jonathan Goodman, U.S. Magistrate Judge (ECF No. 47), regarding
  Plaintiff ’s renewed motion for Rule 11 sanctions against Defendant (ECF No. 33).
          In his R&R, Judge Goodman recommends that I deny the Motion for Sanctions.
  (ECF No. 47). The parties have not filed Objections to the R&R, and the time to do so has
  passed.
          I have reviewed the Motion, the briefing and accompanying exhibits, Judge
  Goodman’s R&R, the record, and the relevant legal authorities. Having done so, I find
  Judge Goodman’s R&R to be clear, cogent, and compelling.
          Accordingly, Judge Goodman’s R&R (ECF No. 47) is AFFIRMED and ADOPTED
  as the Order of this Court. It is hereby ORDERED and ADJUDGED that the Motion is
  DENIED.
          DONE and ORDERED in chambers, at Miami, Florida, this 10th day of February
  2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record
                                              1
